DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The paragraphs in the specification are not numbered.  Paragraphs should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold, see 37 CFR 1.52(b)(6).
On Page 1, Line 5, “22nd December 207” should read “22nd December 2017”.  
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
Claim Objections
Claims 2-8 are objected to because of the following informalities:  
The preambles of Claims 2-8 is inconsistent.  Claim 2 recites “The method of manufacturing according to…” while Claims 3-8 recite “The method according to…”  Consistent formatting is requested.
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berglund et al (PGPub 2017/0021423).
Regarding Claim 1, Berglund teaches a method of manufacturing a component from multiple materials (Abstract) including the steps of:  
5forming a component body (Fig. 2- capsule 5 and pre-manufactured coherent bodies 1, 2 3, or 4) comprising a first material, the component body defining a cavity (Fig. 1); 
filling at least a portion of the cavity with a second material ([0034]-metallic material is arranged in the capsule; [0039]- two or three bodies 1, 2, 3, 4 maybe be pre-manufactured coherent bodies consisting of metallic powder and that the remaining body or bodies are provided as loose powder); and 
performing hot isostatic pressing of the component body and second material to form a consolidated component ([0046]- the filled capsule is subjected to hot isostatic pressing).

Regarding Claims 3 and 4, Berglund further teaches forming the component body using an additive manufacturing process and the additive manufacturing process is one of laser/electron beam melting/sintering, powder bed fusion, 3D printing, selective laser sintering/melting, a blown powder process, direct laser deposition, freeform manufacture, or additive layer manufacturing ([0040]- at least one portion of the pre-manufactured coherent bodies 1, 2, 3 and 4 is manufactured by additive manufacturing such as 3D printing).
Regarding Claim 5, Berglund further teaches forming the component body by machining ([0033]- the capsule 5 is manufactured from steel sheets that have been shaped into a suitable form by e.g. pressing or spin forming and then welded together;  [0036]- the pre-formed core body 2 may also manufactured by forging.
Regarding Claim 6, Berglund further teaches forming the component body comprising one or more sacrificial portions ([0048]- the capsule 5 and the lid 6 may be removed from the metallic component 50) which partly define the cavity (Fig. 1- see inside of capsule 5 defining the shape of the component; [0018]- the capsule 5 defines at least a portion of the valve disc 52).
Regarding Claim 7, Berglund further teaches removing the sacrificial portion(s) of the component body after the step of performing hot isostatic pressing ([0048]- the capsule 5 and the lid 6 may be removed from the metallic component 50).
Regarding Claim 8, Berglund further teaches forming the component body as a net or near-net shape component ([0002]- Hot Isostatic Pressing (HIP) is a preferred method for manufacturing components of near net shape).
.  
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Channel et al (PGPub 2016/0258298).
Regarding Claim 1, Channel teaches a method of manufacturing a component from multiple materials (Abstract) including the steps of:  
5forming a component body comprising a first material (Fig. 1- consolidation shell 101; [0017]- describing the consolidation shell)), the component body defining a cavity ([0017]- consolidation shell 101 has an interior space having a geometry corresponding to the component near-net shape structure); 
filling at least a portion of the cavity with a second material ([0020]- metallic powder is provided to the consolidation shell); and 
performing hot isostatic pressing of the component body and second material to form a consolidated component ([0027]- consolidation is accomplished by hot isostatic pressing).
Regarding Claim 2, Channel further teaches the second material is a powder material ([0020]- metallic powder is provided to the consolidation shell).
Regarding Claims 3 and 4, Channel further teaches forming the component body using an additive manufacturing process and the additive manufacturing process is one of laser/electron beam melting/sintering, powder bed fusion, 3D printing, selective laser sintering/melting, a blown powder 
Regarding Claim 6, Channel further teaches forming the component body comprising one or more sacrificial portions which partly define the cavity ([0022]- The consolidation shell 101 formed by the additive manufacturing process includes a conduit 102 or similar structure extending from the interior space of the consolidation shell 101 and opening to an exterior space; Fig. 1- conduit 102; [0025] the component 121 is machined to remove the conduit 102).
Regarding Claim 7, Channel further teaches removing the sacrificial portion(s) of the component body after the step of performing hot isostatic pressing (Fig. 1- conduit 102; [0028]- after consolidation, the component 121 is machined to remove the conduit 102).
Regarding Claim 8, Channel further teaches forming the component body as a net or near-net shape component ([0017]- the consolidation shell has an interior space with a geometry corresponding to the component near-net shape structure).
Regarding Claim 9, the claim is recited as product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas et al (PGPub 2016/0243621).
Regarding Claim 1, Lucas teaches a method of manufacturing a component from multiple materials (Abstract) including the steps of:  
5forming a component body comprising a first material (Fig. 2- container 20), the component body defining a cavity (Fig. 2- cavity 26; [0016]- describing container 20 with cavity 26); 
filling at least a portion of the cavity with a second material [0016]; and 
performing hot isostatic pressing of the component body and second material to form a consolidated component [0016].
Regarding Claim 2, Lucas further teaches the second material is a powder material ([0016]- cavity 26 may be filled with powder).
Regarding Claim 3 and 4, Lucas further teaches forming the component body using an additive manufacturing process and the additive manufacturing process is one of laser/electron beam melting/sintering, powder bed fusion, 3D printing, selective laser sintering/melting, a blown powder process, direct laser deposition, freeform manufacture, or additive layer manufacturing ([0017]- container 20 is made by three dimensional printing).
Regarding Claim 9, the claim is recited as product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  
Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pursell (PGPub 2007/0020134).
Regarding Claim 1, Pursell teaches a method of manufacturing a component from multiple materials including the steps of: 
forming a component body comprising a first material ([0028]- discussing the formation of disk 1; Fig. 1- disc 1), the component body defining a cavity (Fig. 3- cavity 5 in disk 1, [0031]- discussing cavity in disc 1); 
filling at least a portion of the cavity with a second material ([0031]- cavity 5 is filled with powder 6); and 
performing hot isostatic pressing of the component body and second material to form a consolidated component ([0031]- the capsule 4 about the groove 2 is then evacuated and off gassed at high temperature and then the powder 6 hot isostatically pressed (HIP) to densify and solidify the powder 6).
Regarding Claim 2, Pursell further teaches the second material is a powder material ([0031]- cavity 5 is filled with powder 6).
Regarding Claim 5, Pursell further teaches forming the component body by machining [0028]- discussing the machining of disc 1).
Regarding Claim 9, the claim is recited as product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748      

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                          3/24/21